 1
 2
 3
 4
 5
                           UNITED STATES DISTRICT COURT
 6
                        SOUTHERN DISTRICT OF CALIFORNIA
 7
 8   UNITED STATES OF AMERICA,                     Case No. 19-CR-1922-DMS
                                                   ORDER AND JUDGMENT
 9                                                 GRANTING UNITED STATES’
            v.                                     MOTION TO DISMISS
10
11   EFRAIN MACIAS-MONDRAGON,
12
                  Defendant
13
14
15         GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the information

16 shall be dismissed against Efrain Macias-Mondragon without prejudice.
17        IT IS FURTHER ORDERED bond is exonerated. Defense Counsel shall prepare

18 an order to disburse funds or release collateral.
19        IT IS SO ORDERED.
20   Dated: June 27, 2019
21
22
23
24
25
26
27
28
